Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 1 of 58




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 18-cv-

OTTER PRODUCTS, LLC and
TREEFROG DEVELOPMENTS, INC.,

       Plaintiffs,

v.

NIMEX GROUP INC.,
DONI KHAIMOV, and
JOHN DOES 1-10, individually or as corporate/business entities,

       Defendants.


       COMPLAINT FOR DAMAGES, INJUNCTIVE AND OTHER RELIEF FOR
     VIOLATIONS OF 15 U.S.C. § 1114; 15 U.S.C. § 1125(a); 15 U.S.C. § 1125(c); AND
                  RELATED CLAIMS; AND JURY DEMAND


       Plaintiffs Otter Products, LLC (“Otter”) and TreeFrog Developments, Inc. (“TreeFrog”)

(collectively, “Plaintiffs”) sue Defendants Nimex Group Inc. (“Nimex Group”), Doni Khaimov

(“Khaimov”), and John Does 1-10 (“Doe Defendants”) (collectively, “Defendants”) for

trademark infringement in violation of the Lanham Act, 15 U.S.C. §§ 1114 and 15 U.S.C.

§ 1125; false advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1)(b); unfair

competition in violation of the Lanham Act, 15 U.S.C. § 1125(a); trademark dilution in violation

of the Lanham Act, 15 U.S.C. § 1125(c); common law trademark infringement; unfair and

deceptive business practices in violation of the Colorado Consumer Protection Act, Colo. Rev.

Stat. § 6-1-101 et seq.; and tortious interference with contract and business relations, and allege

as follows. These claims arise out of Defendants’ infringement of Plaintiffs’ trademarks in
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 2 of 58




connection with Defendants’ unlawful and unauthorized advertisement and sale of OtterBox®-

and LifeProof®-brand products on the Internet, including the sale of fake, defective, damaged,

and poor quality products bearing the OtterBox® and LifeProof® marks.

                          PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff Otter Products, LLC is a Colorado limited liability company with its

principal place of business in Fort Collins, Colorado.

       2.      Plaintiff TreeFrog Developments, Inc. is a Delaware corporation with its principal

place of business in Fort Collins, Colorado.

       3.      Upon information and belief, Defendant Nimex Group Inc. is a New York, with

its principal place of business in Brooklyn, New York, that operates and does business

throughout the United States under the “AlphaDailyDeals” storefronts on www.amazon.com

(“Amazon”) and www.walmart.com (“Walmart”).

       4.      Upon information and belief, Defendant Doni Khaimov is a natural person, who

resides in Brooklyn, New York, and who operates and does business throughout the United

States under the “AlphaDailyDeals” storefronts on Amazon and Walmart.

       5.      The true names, involvement, and capacities, whether individual, corporate,

associated or otherwise of the Doe Defendants are unknown to Plaintiffs. Therefore, Plaintiffs

sue the Doe Defendants by a fictitious name. Plaintiffs are informed and believe, and on that

basis allege, that the Doe Defendants sued herein are equally responsible for the events and

occurrences referred to herein or otherwise interested in the outcome of the dispute. When the

true names, involvement, and capacities of these parties are ascertained, Plaintiffs will seek leave

to amend this Complaint accordingly.



                                                 2
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 3 of 58




       6.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331 and

1338, and 28 U.S.C. § 1367. Otter’s federal claims are predicated on 15 U.S.C. §§ 1114 and

1115 U.S.C. §§ 1125(a) and (c), and its claims arising under state law are substantially related

such that they form part of the same case or controversy under Article III of the United States

Constitution.

       7.       This Court has personal jurisdiction over Defendants because they have sold,

distributed, shipped, marketed, and advertised infringing goods bearing Plaintiffs’ trademarks in

Colorado and have done so with the knowledge that Plaintiffs are located in Colorado and will be

harmed by Defendants’ actions in Colorado.

       8.       Defendants are subject to the Court’s personal jurisdiction with respect to this

action pursuant to Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124(1)(a), as persons

transacting business within the State of Colorado.

       9.       Defendants are subject to the Court’s personal jurisdiction with respect to this

action pursuant to Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124(1)(b), as persons

committing tortious acts within the State of Colorado.

       10.      This Court has personal jurisdiction over Defendants sufficient to satisfy

Constitutional due process because each Defendant has sufficient minimum contacts with the

State of Colorado with respect to the subject matter of this action, such that each could

reasonably anticipate being brought into court in this forum. Defendants have purposefully

directed their activities at the State of Colorado and purposefully availed themselves of the

privilege of doing business in the State of Colorado by operating multiple highly interactive

online storefronts in which they sell, distribute, ship, market, and advertise infringing goods



                                                3
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 4 of 58




bearing Plaintiffs’ trademarks in Colorado.          Through these interactive online storefronts,

Defendants have advertised, sold, and shipped infringing products bearing Plaintiffs’ trademarks

in Colorado and to Colorado consumers. Defendants’ actions have caused injury to Plaintiffs in

Colorado and Defendants engaged in these actions with the knowledge that their actions would

cause injury to Plaintiffs in Colorado.

       11.     Venue is proper in this District and in this Division under, without limitation,

28 U.S.C. § 1391(b)(2)-(3), because a substantial part of the events or omissions giving rise to

the claims occurred in this District.

                                  FACTUAL ALLEGATIONS

                                Plaintiffs And Their Trademarks

       12.     Plaintiffs develop, manufacture, market, and sell premium mobile device,

smartphone, and tablet cases and accessories, and outdoor products such as coolers and drybags,

under the OtterBox® brand (“OtterBox Products”) and LifeProof® brand (“LifeProof Products”)

(collectively, “Otter Products”). Plaintiffs sell Otter Products exclusively through a network of

authorized resellers (“Authorized Resellers”).

       13.     Plaintiffs devote a significant amount of time, energy, and resources toward

protecting the value of the OtterBox and LifeProof brands, products, names, and reputation. By

distributing Otter Products exclusively through their own website and through Authorized

Resellers, Plaintiffs are able to ensure the safety and satisfaction of consumers and maintain the

integrity and reputation of the OtterBox and LifeProof brands. In the highly competitive mobile

device accessories and outdoor products industries, quality, customer support, and warranties are

fundamental to a customer’s decision to purchase a product.



                                                 4
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 5 of 58




       14.     To promote and protect the OtterBox brand, Otter has registered several

trademarks with the United States Patent and Trademark Office, including, but not limited to:

OTTERBOX® (U.S. Trademark Reg. Nos. 5,439,652; 5,498,180; 4,602,221; and 3,788,534);

DEFENDER SERIES® (U.S. Trademark Reg. No. 4,616,874); STRADA SERIES® (U.S.

Trademark Reg. No. 4,864,518); STATEMENT SERIES® (U.S. Trademark Reg. No.

4,952,893); SYMMETRY SERIES® (U.S. Trademark Reg. No. 4,709,178); PURSUIT

SERIES® (U.S. Trademark Reg. No. 4,280,846); ALPHA GLASS® (U.S. Trademark Reg. No.

4,702,961); VENTURE® (U.S. Trademark Reg. No. 5,449,981); TROOPER® (U.S. Trademark

Reg. No. 5,496,963); and ELEVATION® (U.S. Trademark Reg. No. 5,444,887) (collectively,

the “OtterBox Trademarks”).

       15.     To promote and protect the LifeProof brand, TreeFrog has numerous trademarks

with the United States Patent and Trademark Office, including, but not limited to:

LIFEPROOF® (U.S. Registration Nos. 4,519,288; 4,520,890; 4,360,963; and 4,057,201);

LIFEJACKET® (U.S. Registration No. 4,354,783); and LET’S GO!® (U.S. Registration No.

4,285,129).

       16.     The registrations for the OtterBox Trademarks and LifeProof Trademarks

(collectively, the “Otter Trademarks”) are valid, subsisting and in full force and effect.

       17.     Pursuant to 15 U.S.C. § 1065, the Otter Trademarks serve as conclusive evidence

of Plaintiffs’ ownership of the marks and right to use and direct the use of the marks in

commerce and in connection with the sale and distribution of OtterBox- and LifeProof-brand

products identified in the registrations, as provided by 15 U.S.C. § 1115(b).




                                                  5
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 6 of 58




       18.      Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

May 2010. Otter has actively used the OTTERBOX® trademark since that time.

       19.     Otter actively uses, advertises, and markets all of the Otter Trademarks in

commerce throughout the United States.

       20.     Consumers recognize the Otter Trademarks as being associated with mobile

device cases and accessories and outdoor products on the leading edge of innovation, quality,

and durability, in those industries.

       21.     Because of the quality, reliability, and durability of Otter Products, consumers

trust the OtterBox and LifeProof brands and associate the OtterBox and LifeProof names with

high quality, reliable, and durable products.

       22.     For all of these reasons, the Otter Trademarks are widely recognized by the

general consuming public of the United States and Otter is recognized as the source of products

bearing the Otter Trademarks.

       23.     Due to the superior quality and exclusive distribution of Otter Products, and

because Otter is uniquely recognized as the source of these high quality products, the Otter

Trademarks have considerable value.

                  Online Marketplaces And The Challenges They Present To
                                  Otter Product Quality

       24.     E-commerce retail sales have exploded over the past decade. From 2007 to 2017,

the percentage of retail sales that were completed through e-commerce channels rose from 3.1%

to 8.2%.      https://www.digitalcommerce360.com/2017/02/17/us-e-commerce-sales-grow-156-

2016/; https://fred.stlouisfed.org/series/ECOMPCTSA.




                                                6
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 7 of 58




       25.      In 2016, consumers spent $394.86 billion on e-commerce sales, a 15.6% increase

from 2015. Id. The massive growth in e-commerce is being driven largely by sales on online

marketplaces.    For example, in 2016 United States consumers spent $147.0 billion in e-

commerce sales on Amazon, a 31.3% increase from 2015. Id.

       26.      While the online marketplaces have created a great deal of opportunity, they also

greatly challenge a manufacturer’s ability to control the quality and safety of its products.

       27.      For example, consumers who purchase products through the online marketplaces

cannot touch, inspect, or interact with the product before purchasing it and cannot select a

different product if the one they initially select is damaged or has been tampered with. Instead,

consumers must trust that the product they choose over the Internet will arrive and be of the

quality they expect and typically receive from the manufacturer.

       28.      The online marketplaces also allow third parties to sell products anonymously,

i.e., without disclosing their actual identity or sources to consumers. As such, any person who is

able to obtain a manufacturer’s products through unauthorized diversion can sell them on the

online marketplaces without having to reveal his/her identity to the consuming public. This

effectively prevents the manufacturer and the consumer from being able to reach sellers, like

Defendants, and address quality concerns.

       29.      It is common for these unauthorized sellers to sell diverted products of inferior or

otherwise    questionable     quality   in    shipments     to   unwitting     consumers.       See

https://www.cnbc.com/2016/09/08/greed-report-your-quest-for-savings-could-land-you-in-the-

gray-market.html. Indeed, there is an “epidemic” of counterfeit products being sold on the

online marketplaces that diverters are exploiting because they know consumers trust



                                                 7
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 8 of 58




marketplaces and assume that the products they are buying through the marketplaces are

genuine.       See https://www.bloomberg.com/news/articles/2016-11-28/amazon-gets-real-about-

fakes.

         30.     Because these diverters, like Defendants, operate anonymously on marketplaces

and undertake great measures to maintain anonymity, manufacturers have no ability to exercise

control over the products they sell. A manufacturer’s inability to exercise control over the

quality of its products presents serious risks to the satisfaction and safety of consumers.

         31.     The reality of online marketplaces also poses threats to a manufacturer’s ability to

maintain its goodwill, reputation, and brand integrity.

         32.     When purchasing products on a marketplace, customers cannot easily distinguish

between a manufacturer’s authorized and unauthorized sellers. Indeed, on some marketplaces all

sellers are listed under one product listing.

         33.     When a customer purchases a product on a marketplace and receives a damaged,

defective, or poor quality product, the customer is much more likely to associate that frustration

with the brand/manufacturer than the anonymous seller.

         34.     The online marketplaces give disgruntled customers a powerful and convenient

forum to air their grievances about problem products – online product reviews. Any consumer

who is dissatisfied with a product he/she receives can post a review on the marketplace for all

other consumers across the world to see. These reviews, which are often permanently fixed, will

often criticize the brand/manufacturer, not the seller.

         35.     These product reviews have a significant impact on a brand’s reputation. Survey

results show that 82% of United States adults sometimes consult online reviews for information



                                                  8
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 9 of 58




when they consider buying a new product online and 40% “always” or “almost always” consult

such reviews. See http://www.pewinternet.org/2016/12/19/online-reviews/.

       36.     Consumers place extraordinary trust in these online reviews. Indeed, consumers

are more than 10 times more likely to rely on consumer-generated product reviews than product

descriptions written by manufacturers.    See https://www.emarketer.com/Article/Moms-Place-

Trust-Other-Consumers/1007509.

       37.     Because of the reliance consumers place on online reviews, negative online

reviews can be the death knell for a manufacturer’s online product listings. According to one

study, merely three negative online reviews will deter a majority (67%) of online consumers

from purchasing a particular product. See https://econsultancy.com/blog/7403-how-many-bad-

reviews-does-it-take-to-deter-shoppers.

         Otter Products Have Been The Target Of Multiple Negative Online Marketplace
         Reviews From Customers Who Purchased Products From Unauthorized Sellers

       38.     Plaintiffs have been victim of the issues caused by unauthorized sellers on the

online marketplaces. Indeed, Otter Products have received several negative online marketplace

reviews from customers who received poor quality, defective, or knockoff products from

unauthorized sellers, like Defendants.

       39.     For example, on October 21, 2017, a customer, Robert Holland, complained that

he received a damaged, poor quality product: “Cracked the first week I had it. The hard outer

case split. Never saw anything like it. Makes me think it is not a genuine Otterbox but instead a

cheap copy. Very dissatisfied.”




                                               9
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 10 of 58




       40.     On November 21, 2017, a customer, Kathryn Wade, complained that she received

a poor quality product: “STUNK like chinese chemicals (even though both inner rubber shell

and outer hard plastic said MADE IN USA. . . .otterbox is going cheap now…older models of

their cases did NOT stink like chinese chemicals.”




       41.     On November 29, 2017, a customer, Michael H., complained he received a poor

quality product that he suspected was counterfeit: “Not sure if this Otterbox Commuter case was

the real deal. Suspect it was a knock-off.”




       42.     On February 3, 2018, a customer, Dot, complained that she received a damaged

product that did not match the product description:     “Ordered black and it was blue and

completely broken/”.”




                                               10
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 11 of 58




        43.     On March 18, 2018, a customer, Amazon Customer, complained that the product

received did not fit the iPhone 8 as the product listing purported: “Seriously disappointed in

Otterbox.. . . . This case DOES NOT fit the iPhone 8. It says it does but the case does not

properly fit the 8.”




        44.     On April 3, 2018, another customer, Stephanie Harvey, complained that she

received a product that did not match the product description online: “I got this case assuming it

would match the colors on amazon[.] When I got the case however it was purple. . . . Now I am

not sure if Otterbox was the ones who put the wrong color in the box or if it was amazon but

considering a paid a decent amount of money I expected the order to match the description.”




        45.     Upon information and belief, other consumers have complained about the

products they received from unauthorized sellers, like Defendants, including the sale of

damaged, defective, tampered with, and poor quality products bearing the Otter Trademarks.

        46.     Upon information and belief, some of these complaints were made by consumers

in response to products that were purchased from Defendants.




                                               11
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 12 of 58




  Otter Has Implemented Strict Quality Controls To Combat The Problems Presented By
     The Online Marketplaces, Protect The Value Of Its Trademarks, And To Ensure
     Customers Receive The Genuine, High Quality Products They Expect From Otter

       47.     Recognizing the risks to consumers and to the OtterBox and LifeProof reputation

caused by the unauthorized sale of Otter Products on the online marketplaces, Otter has

implemented quality controls that apply to Otter Products sold in both brick and mortar retail

settings and online with the twin aims of protecting consumers and the value and goodwill

associated with the OtterBox and LifeProof brands.

       48.     The goal of these quality controls is to ensure that consumers who purchase Otter

Products online receive products that feature all of the special characteristics that consumes have

come to expect from products sold under the OtterBox and LifeProof names – including the

OtterBox warranty, quality, and reliability.

       49.     The quality controls seek to minimize the likelihood that poor quality products

will reach consumers. Preventing consumers from receiving damaged, defective, and poor

quality products protects consumers from confusion and unsafe products and also protects the

value and goodwill associated with the OtterBox and LifeProof brands.

       50.     Otter abides by its quality control requirements and requires its Authorized

Resellers to abide by the quality control requirements.

       51.     Otter’s ability to exercise these quality controls is essential to the integrity, safety,

and quality of Otter Products, as well as the value of the Otter Trademarks and other intellectual

property.




                                                  12
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 13 of 58




                  Authorized Resellers Are Required To Adhere To Otter’s
                   Quality Control And Customer Service Requirements

       52.     Otter maintains its strict quality controls over Otter Products by conducting all

sales through its Authorized Resellers.

       53.     Otter Authorized Resellers are required to abide by Otter’s authorized reseller

policies and agreements (the “Otter Rules.”)

       54.     The Otter Rules limit to whom and where Authorized Resellers may sell Otter

Products. To prevent third parties from acquiring and reselling Otter Products, the Otter Rules

permit Otter’s Authorized Distributors to sell Otter Products only to Authorized Resellers that

are approved by Otter and permit Authorized Resellers to sell Otter Products only to end users.

Authorized Resellers are specifically prohibited from selling products to other resellers or

anyone who intends to resell the products.

       55.     Authorized Resellers are also prohibited from selling products on unauthorized

websites, including third-party marketplaces such as Amazon, eBay, Walmart Marketplace, or

Craigslist, without prior written consent of Otter.

       56.     These restrictions are essential to Otter’s ability to exercise its quality controls

over Otter Products because they allow Otter to know which of its Authorized Resellers are

approved to sell online and where its Authorized Resellers are selling online. If a quality issue

arises through an online sale, Otter can identify the Authorized Reseller that made the sale,

contact the Authorized Reseller, and address the issue immediately. Otter is unable to take such

action against unauthorized sellers because it does not know who these sellers are and cannot

obtain their cooperation in addressing any product quality issues that may arise.




                                                 13
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 14 of 58




       57.     In addition to restricting where and how Authorized Resellers can sell Otter

Products, the Otter Rules also require Authorized Resellers to adhere to Otter’s quality control

requirements related to the inspection, handling, and storage of Otter Products.

       58.     To ensure that customers receive the genuine and high-quality products they

expect from Otter, the Otter Rules require that Authorized Resellers inspect all Otter Products for

damages, defects, evidence of tampering, and other non-conformance and remove all such

products from inventory. Authorized Resellers are prohibited from selling damaged or defective

products.

       59.     The Otter Rules also require that Authorized Resellers store Otter Products in

accordance with guidelines issued by Otter. This requirement helps ensure that Otter Products

are stored properly and are not damaged prior to being shipped to the consumer.

       60.     To avoid consumer confusion and ensure that customers receive genuine Otter

Products, Authorized Resellers are prohibited from relabeling, repackaging, or altering Otter

Products. Authorized Resellers must not remove, translate, or modify the contents of any label

or literature on or accompanying Otter Products. Further, Authorized Resellers are prohibited

from tampering with, defacing, or otherwise altering any identifying information on Otter

Products, including any serial number, UPC code, or other identifying information.

       61.     Otter also ensures that consumers receive safe products by requiring that

Authorized Resellers assist with recalls and other consumer safety information efforts.

       62.     The Otter Rules also require that Authorized Resellers provide certain services to

their customers. Authorized Resellers must familiarize themselves with the features of all Otter




                                                14
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 15 of 58




Products kept in their inventory.     This requirement ensures that Authorized Resellers are

uniquely qualified to recommend the Otter Products best suited for end-user consumers’ needs.

        63.     Following the sale of Otter Products, Authorized Resellers supply ongoing

support to end-user consumers and are required to provide customer service and support by

promptly responding to consumer inquiries.

        64.     Otter’s quality control requirements are legitimate and substantial and have been

implemented so that Otter can control the quality of goods manufactured and sold under the

Otter Trademarks, so as to protect consumers, as well as the value and goodwill associated with

the Otter Trademarks.

        65.     Otter’s quality control requirements are also material, as they are designed to

protect consumers and prevent them from receiving poor quality products. Consumers would

find it material and relevant to their purchasing decision to know whether an Otter Product they

were considering buying was being sold by an Authorized Reseller who is subject to Otter’s

quality control requirements or whether the product is being sold by an unauthorized seller who

is not subject to, and does not abide by, Otter’s quality controls and over whom Otter is unable to

exercise its quality controls.

 Given The Flood Of Poor Quality Products Being Sold By Unauthorized Sellers On Online
     Marketplaces And Consumers’ Inability to Inspect Such Products, Otter Imposes
         Additional Requirements On Its Authorized Resellers Who Sell Online

        66.     Given the many unscrupulous resellers, like Defendants, selling products online

today, any party wishing to sell Otter Products online must first be vetted and approved by Otter

to be an authorized online reseller (“Authorized Online Resellers”). Authorized Online Resellers

may sell Otter Products only on websites and through marketplace storefronts that Otter has



                                                15
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 16 of 58




specifically approved, which again allows Otter to have full visibility and oversight over those

parties authorized to sell its products online.

       67.       Authorized Online Resellers are vetted by Otter to ensure that they meet Otter’s

criteria and that they will properly represent the OtterBox and LifeProof brands.

       68.       Critical to Otter’s ability to exercise its quality controls over products sold online

is that Otter must know where its Authorized Online Resellers are selling online, and if they are

selling on an online marketplace, under what storefront names. Accordingly, Authorized Online

Resellers are prohibited from selling anonymously and must clearly state their business name

and current contact information on all websites where they sell. This requirement allows Otter to

verify its Authorized Online Resellers and to immediately address any quality issues or negative

reviews that arise.

       69.       To be approved by Otter, Authorized Online Resellers must have an appropriately

registered and recognized business that meets applicable criteria (i.e. credit, sales history, facility

requirements).

       70.       Authorized Online Resellers must also have an acceptable online review history,

without a significant presence of negative product or seller reviews.

       71.       Authorized Online Resellers must also have an acceptable business operating

record, which includes evaluating, among other things, any lawsuits, complaints, or actions

related to the delivery of damaged products, misrepresented products, poor quality products, or

other similar issues.




                                                  16
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 17 of 58




       72.     In addition to complying with the quality controls and customer service

requirements discussed above, Authorized Online Resellers must also adhere to several

additional requirements.

       73.     Authorized Online Resellers must comply with all applicable data security,

accessibility, and privacy requirements.

       74.     Authorized Online Resellers must agree not to represent or advertise any product

as “new” that has been opened or repackaged. Typically, if a customer returns a product that

was purchased through a marketplace, the marketplace will repackage the product and allow it to

be relisted as new. Otter prohibits its Authorized Online Resellers from allowing this to occur in

order to ensure that customers receive the high quality Otter Products they expect.

       75.     Unless otherwise approved by Otter, Authorized Online Resellers must agree to

not fulfill orders in any way that results in the shipped product not coming from product stock in

the Authorized Online Resellers’ possession. Otter must review and approve any use of third-

party fulfillment services.

       76.     Authorized Online Resellers must also cooperate with any product tracking Otter

implements or utilizes.

       77.     Authorized Online Resellers must have a mechanism for soliciting customer

feedback/reviews and must take appropriate steps to address that feedback. Authorized Online

Resellers must also cooperate with Otter in investigating any negative product reviews. Again,

this is a critical component of Otter’s quality control program because it allows Otter to quickly

address quality issues that arise, which it is unable to do for products sold by unauthorized sellers

like Defendants.



                                                 17
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 18 of 58




           78.   Authorized Online Resellers who sell on Amazon must also maintain a certain

seller feedback score.

           79.   Authorized Online Resellers who sell on Amazon must prevent the commingling

of their Otter Products with the products of other sellers in Amazon warehouses and must

prevent orders from being fulfilled in any way that potentially results in delivery to the consumer

of a product from another seller’s stock. This requirement is crucial to ensuring that consumers

who purchase products through Authorized Online Resellers receive genuine Otter Products.

Most sellers who store products in Amazon’s warehouses allow their products to be commingled

with other sellers’ inventory.     As such, when a consumer purchases a product through a

particular storefront, the consumer could receive a product that came from the inventory of a

number of different sellers, including a product that is counterfeit. Otter’s anti-commingling

quality control requirement prevents this from happening and ensures that the Otter Products that

are sold by its Authorized Online Resellers are products that were distributed through Otter’s

authorized channels and comply with Otter’s quality controls.

           80.   To further its efforts and ability to assure product quality and adherence to its

quality control standards, protect the value and goodwill associated with the Otter brand, and to

prevent consumer confusion, Otter has approved a very limited number of Authorized Online

Resellers on the Amazon Marketplace. This limitation allows Otter to closely monitor seller and

product reviews and to promptly address any product quality issues directly with its approved

sellers.     This limitation also helps prevent the confusion that exists when consumers are

presented with many marketplace sellers and are unable to discern which sellers are authorized

and which are selling products that are subject to and protected by Otter’s quality controls.



                                                18
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 19 of 58




       81.      The additional quality control requirements that Otter imposes on its Authorized

Online Resellers are legitimate and substantial and have been implemented to allow Otter to

control the quality of Otter Products that are sold on the online marketplaces and quickly address

any quality issues that arise.

       82.      These quality controls are also material, as they have been implemented to ensure

that consumers purchasing Otter Products on the online marketplaces receive genuine, high-

quality Otter Products that abide by Otter’s quality controls.     Consumers purchasing Otter

Products on the online marketplaces would find it relevant to their purchasing decision to know

whether the product they are purchasing is being purchased from an Authorized Online Reseller

who is subject to, and abides by, Otter’s quality controls.

                         Otter Audits Its Authorized Online Resellers
                To Ensure They Comply With Its Quality Control Requirements

       83.      In order to ensure that its Authorized Online Resellers adhere to Otter’s quality

control requirements, Otter regularly monitors sales of its products online and on the online

marketplaces.

       84.      Pursuant to this program, Otter monitors Authorized Online Resellers and online

product and seller reviews, conducts test purchases and inspections, and confirms its Authorized

Online Resellers’ compliance with all of its quality control and Authorized Online Reseller

requirements.

       85.      Otter is also able to communicate with its Authorized Online Resellers to

understand the nature of any product quality issues or negative reviews and to facilitate

appropriate follow-on action items.




                                                 19
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 20 of 58




       86.     Otter is also able to discipline Authorized Online Resellers that fail to comply

with its quality control requirements.

               Genuine OtterBox Products Come With A Limited Warranty;
                             Defendants’ Products Do Not

       87.     OtterBox Products purchased from Otter and Authorized Resellers come with the

OtterBox Limited Warranty (the “OtterBox Warranty”). The OtterBox Warranty provides that a

customer can receive a repair or replacement product if a product has a defect in manufacturing,

materials, or workmanship during the warranty period applicable to the product.

       88.     As discussed above, Otter cannot ensure the quality of the products sold by

unauthorized sellers, like Defendants, who are not subject to Otter’s control. For this reason, the

OtterBox Warranty is not available for OtterBox Products sold by unauthorized sellers, like

Defendants, who do not comply with Otter’s quality controls and standards.

       89.     The OtterBox Warranty is a material component of genuine OtterBox Products.

       90.     Consumers would find it material and relevant to their purchasing decision to

know whether an OtterBox Product they were considering buying was covered by the OtterBox

Warranty.    If a consumer knew a product did not come with the OtterBox Warranty, the

consumer would be less likely to purchase the product.

    Defendants Are Not Authorized Resellers Or Authorized Online Resellers And Are
                Illegally Selling Products Bearing The Otter Trademarks

       91.     In addition to auditing its Authorized Online Resellers, due to the risks to

consumers and the reputational concerns associated with the illegal sale of products bearing the

Otter Trademarks by unauthorized Internet sellers, Otter polices the sale of its products online.




                                                20
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 21 of 58




       92.     In the course of monitoring online listings of Otter Products, Otter discovered

products bearing the Otter Trademarks being illegally sold by Defendants on Amazon and

Walmart under the storefront name “AlphaDailyDeals.”

       93.     Upon information and belief, Defendants created their Amazon storefront in 2011

and their Walmart storefront in 2017, and began selling products bearing the Otter Trademarks

through the storefronts thereafter.

       94.     Defendants are not Authorized Resellers of Otter Products and are not subject to,

and do not comply with, Otter’s Authorized Reseller requirements or the Otter Rules.

       95.     Defendants are also not Authorized Online Resellers of Otter Products and do not

comply with the additional quality control requirements Otter imposes on its Authorized Online

Resellers.

       96.     Defendants have not applied to be Authorized Online Resellers of Otter Products

and Otter has not approved Defendants to be Authorized Online Resellers of its products.

       97.     Defendants could not be approved as Authorized Online Resellers because they

do not comply with Otter’s requirements.

       98.     Defendants do not comply with Otter’s requirements because they operate their

business anonymously. Defendants sell products on their Amazon storefront anonymously and

do not provide customers information about their business or how to contact them.

       99.     Defendants do not comply with Otter’s requirements because they do not operate

an appropriately registered and recognized business that satisfies the credit, sales, history, and

facility requirements that otter requires of its Authorized Online Resellers.




                                                 21
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 22 of 58




       100.    Defendants do not comply with Otter’s requirements because they do not have an

acceptable online review history or business operating record. As set forth below, multiple

consumers have complained about the products Defendants sold to them and that Defendants are

selling fake, knockoff, and poor quality products.

       101.    Despite not being approved as Authorized Resellers or Authorized Online

Resellers and not meeting the quality control requirements Otter imposes on its Authorized

Resellers and Authorized Online Resellers, Defendants have sold, and continue to sell, products

bearing the Otter Trademarks on their Amazon and Walmart storefronts.

         Defendants Are Selling Fake, Knockoff, And Poor Quality Otter Products
                           Through Their Amazon Storefront

       102.    Defendants do not abide by Otter’s quality control requirements.

       103.    Evidence of Defendants’ failure to comply with Otter’s quality control

requirements can be seen by reviewing the customer reviews on the Amazon storefront page.

       104.    Multiple consumers have posted negative reviews about the products that

Defendants sold them through their Amazon storefront.

       105.    For example, on December 12, 2018, a customer, Busygrl, complained that she

received a poor quality Otter Product: “This doesn’t fully fit the phone. The sides of outer otter

box are bent and will likely fold back or slip off if the phone was to fall.”




       106.    On June 11, 2018, a customer complained about receiving a defective product:

“Item did not work.”




                                                 22
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 23 of 58




       107.    On April 26, 2018, another customer complained about receiving a defective

product: “The watch was defective. I returned it to the vendor at my expense. It’s been 2 weeks

since I shipped it back to them and still haven’t received my refund.”




       108.    On April 20, 2018, another customer complained about receiving a defective

product: “Item defective.”




       109.    On March 21, 2018, another customer complained about receiving a poor quality

product: “Do not bother. This is not two pieces like the original, and broke in 1 week. Also, you

cannot plug your headphones/auxillary cord in. It fails in all areas.”




       110.    On March 12, 2018, another customer complained about receiving a defective

product: “The headphones arrived and did not work. I contacted the seller who agreed to a refund

but charged me return shipping. Having already paid shipping to me, I had to pay to return a

defective item. Thats wrong. They answered 2 responses acknowledging they should pay for the

return but after that ended communication. Shady. Don’t do business with this company.”




                                                 23
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 24 of 58




       111.    On March 5, 2018, another customer complained about receiving a fake product:

“I received a fake.”




       112.    On February 21, 2018, another customer complained about receiving a poor

quality product: “This ‘new’ logitech keyboard is missing the smartphone stand and arrived in a

dirty, scratched, dingy open plastic box. This isn’t new. I can’t believe there’s this little quality

control.”




       113.    On January 12, 2018, another customer complained about receiving a defective

product: “Product was defective and returned.”




       114.    These types of complaints about Defendants are typical of the complaints made

about the products sold and the customer service provided by unauthorized sellers, including the

sale of damaged and poor quality products.




                                                 24
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 25 of 58




       115.   Upon information and belief, additional consumers have made complaints about

the quality of products Defendants sold them, including complaints related to products bearing

the Otter Trademarks.

                    Defendants Do Not Abide By Otter’s Quality Controls
                           And Customer Service Requirements

       116.   Defendants do not abide by Otter’s quality control measures that are imposed

upon genuine Otter Products.

       117.   Defendants do not comply with Otter’s quality control requirements because they

have not provided Otter their business information or given Otter an opportunity to vet them to

determine if they meet Otter’s high level of standards that they demand of their Authorized

Online Resellers.

       118.   Defendants do not comply with Otter’s quality control requirements because they

sell products on their Amazon storefront anonymously. Defendants’ storefront page does not

include their mailing address, phone number, email address, or any other contact information. In

fact, as discussed further below, Defendants undertake great efforts to maintain anonymity and

prevent anyone from contacting them regarding their business and the shady, poor quality

products they sell to unwitting consumers.      Defendants’ concerted efforts at maintaining

anonymity prevents Otter from addressing any quality control issues or negative reviews that

arise out of Defendants’ sale of products bearing the Otter Trademarks, such as the complaints

discussed above.

       119.   Defendants also do not comply with Otter’s quality control requirements because

they have not disclosed to Otter where they acquire products that bear the Otter Trademarks.




                                              25
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 26 of 58




Defendants’ failure to provide such information prevents Otter from determining if any products

Defendants are selling or have sold are subject to a recall or consumer safety information effort.

       120.    Defendants do not comply with Otter’s quality control inspection requirements

because, upon information and belief, they do not inspect the products they sell for damage,

defects, evidence of tampering, and other non-conformance and remove all such products from

inventory; instead, they sell products bearing the Otter Trademarks that are damaged, defective,

and that have been tampered with. Indeed, multiple consumers have complained that Defendants

sold them damaged or defective products.

       121.    Defendants do not comply with Otter’s quality control storage requirements and,

upon information and belief, do not store their products in accordance with the storage guidelines

specified by Otter.

       122.    Defendants do not comply with Otter’s quality control storage requirements

because they store their products at Amazon warehouses and, upon information and belief, allow

their inventory stored at Amazon’s warehouses to be commingled with other sellers’ inventory.

Defendants’ failure to comply with this quality control requirement results in their products

being commingled with fake, counterfeit, and tampered with products from other sellers, and

ultimately results in consumers purchasing fake, counterfeit, and tampered with products from

Defendants’ storefront.

       123.    Defendants do not comply with Otter’s quality control storage requirements

because Amazon fulfills their orders and, upon information and belief, they allow Amazon to

fulfill orders from their storefront with products that do not come from Defendants’ inventory,

including fake, counterfeit, and tampered with products. Defendants’ failure to comply with this



                                                26
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 27 of 58




quality control requirement results in unknowing consumers purchasing fake, counterfeit, and

tampered with products from Defendants’ storefront.

       124.    Defendants do not comply with Otter’s quality control requirements because,

upon information and belief, they sell products as “new” that have been opened or repackaged.

Upon information and belief, Defendants allow products that are returned to Amazon to be

repackaged and placed back in their inventory of products as “new” products. This results in

consumers, who believe they are purchasing new Otter Products, actually receiving returned

products that, in some cases, have been tampered with.

       125.    Defendants do not comply with Otter’s quality control requirements related to the

handling, packaging, and shipping of products because, upon information and belief, they do not

package and ship their products in accordance with Otter’s requirements and package and ship

products in a manner that allows them to become damaged.

       126.    Defendants’ failure to abide by these quality controls interferes with Otter’s

quality controls and prevents Otter from exercising control over the quality of products

Defendants sell bearing the Otter Trademarks. Otter is unable to audit Defendants to ensure they

are complying with Otter’s quality controls and/or close their account if they fail to comply with

Otter’s quality control requirements.

       127.    Defendants’ failure to comply with these quality controls also interferes with

Otter’s quality controls because it prevents Otter from being able to obtain Defendants’

assistance with any recall or consumer safety information efforts that may arise related to any

products they are selling or have sold in the past.




                                                 27
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 28 of 58




       128.    Defendants also do not comply with Otter’s customer service requirements

because they are not qualified or trained to accurately describe, demonstrate, and sell the

products in their inventory and to advise customers on how to use Otter Products safely and

properly.

       129.    Defendants also do not comply with Otter’s customer service requirements

because they do not, and are unable to, provide the advice to consumers that Otter requires of its

Authorized Resellers and do not provide the type of ongoing support and response to consumer

inquiries that Otter requires of its Authorized Resellers.

       130.    Defendants do not comply with Otter’s quality control and customer service

requirements because they do not take appropriate steps to address negative reviews from

customers and do not cooperate with Otter in investigating negative product reviews.

  Defendants Are Infringing On The Otter Trademarks By Selling Products Bearing The
   Otter Trademarks That Are Not Subject To, Do Not Abide By, And Interfere With
             Otter’s Quality Controls And Customer Service Requirements

       131.    For all of the reasons set forth above, the products Defendants sell bearing the

Otter Trademarks fail to adhere to the extensive and legitimate quality controls that Otter

exercises over Otter Products to protect consumers and its brand goodwill.

       132.    The products sold by Defendants are not subject to, do not abide by, and interfere

with Otter’s quality controls and customer service requirements.

       133.    Because the products Defendants sell are not subject to, do not abide by, and

interfere with Otter’s quality controls and customer service requirements, the products

Defendants sell are materially different from genuine Otter Products.




                                                 28
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 29 of 58




       134.    Because the products Defendants sell are not subject to, do not abide by, and

interfere with Otter’s quality controls and customer service requirements, the products

Defendants sell are not genuine Otter Products.

       135.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine Otter Products, when, in fact, they are not.

       136.    Defendants’ unauthorized sale of products bearing the Otter Trademarks infringes

on the Otter Trademarks and diminishes their value.

       137.    Despite these facts, Defendants have sold, and continue to sell, products bearing

the Otter Trademarks through their Amazon and Walmart storefronts without Otter’s consent.

       138.    Upon information and belief, through their interactive Amazon and Walmart

storefronts, Defendants have advertised and marketed infringing products bearing the Otter

Trademarks to consumers in Colorado.

       139.    Upon information and belief, through their interactive Amazon and Walmart

storefronts, Defendants have accepted and fulfilled orders of infringing products bearing the

Otter Trademarks from consumers in Colorado.

       140.    Upon information and belief, through their interactive Amazon and Walmart

storefronts, Defendants have shipped infringing products bearing the Otter Trademarks to

Colorado.




                                                  29
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 30 of 58




 Defendants Are Infringing On The OtterBox Trademark By Selling Products Bearing The
        OtterBox Trademarks That Do Not Come With The OtterBox Warranty

       141.    As set forth above, genuine OtterBox Products purchased from Otter and its

Authorized Resellers who comply with Otter’s quality controls come with the OtterBox

Warranty.

       142.    Because Defendants are not Authorized Resellers of OtterBox Products and do

not comply with Otter’s quality controls, the products they sell bearing the OtterBox Trademarks

do not come with the OtterBox Warranty.

       143.    Because the products Defendants sell do not come with the OtterBox Warranty,

they are materially different from genuine OtterBox Products.

       144.    Defendants’ unauthorized sale of products bearing the OtterBox Trademarks is

likely to, and does, create customer confusion because customers who purchase products from

Defendants believe they are purchasing genuine OtterBox Products that come with the OtterBox

Warranty, when, in fact, they are not.

       145.    Defendants’ unauthorized sale of products bearing the OtterBox Trademarks

infringes on the OtterBox Trademarks and diminishes their value.

       146.    Despite these facts, Defendants have sold, and continue to sell, products bearing

the OtterBox Trademarks through their Amazon storefront without Otter’s consent.

            Defendants Are Engaging In False Advertising By Falsely Representing
              That The Products They Sell Come With The OtterBox Warranty

       147.    In addition to infringing on the Otter Trademarks, Defendants also falsely

advertise that the products they sell come with the OtterBox Warranty.




                                              30
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 31 of 58




       148.    Defendants’ Amazon product listings for OtterBox Products state that the

products are covered by the OtterBox Warranty.         For example, Defendants are listing the

following product that specifically states that it comes with the OtterBox Warranty:




       149.    In addition to the language in the product listings, Defendants are also

representing that their products come with the OtterBox Warranty because they have listed the

products as “New.” Pursuant to Amazon’s policies, a “New” product listing comes with the

“original manufacturer’s warranty”:




https://sellercentral.amazon.com/gp/help/external/200339950?language=en_US&ref=efph_2003

39950_cont_521.




                                               31
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 32 of 58




       150.    As set forth above, the products Defendants sell do not come with the OtterBox

Warranty. Thus, by representing to consumers that the products they sell are “New” and come

with the OtterBox Warranty, Defendants are falsely advertising the products they are selling.

                    Otter Has Repeatedly Attempted To Stop Defendants’
          Illegal Sale Of Products Bearing The Otter Trademarks But Defendants
                  Continue To Willfully Infringe On The Otter Trademarks

       151.    Otter first discovered Defendants illegally selling products bearing the Otter

Trademarks on its “AlphaDailyDeals” storefront on Amazon.

       152.    After Otter discovered products bearing the Otter Trademarks being illegally sold

on the “AlphaDailyDeals” storefront on Amazon, Otter investigated the storefront to determine

who was operating the storefront.

       153.    Because Defendants do not disclose their business or contact information on their

storefront and sell products through the storefront anonymously, Otter had to spend significant

time and money investigating the storefronts to attempt to identify the sellers connected to the

storefronts.

       154.    After conducting an investigation, Otter identified Defendants as the owner and

operator of the “AlphaDailyDeals” storefront.

       155.    On or about November 5, 2018, counsel for Otter sent a cease and desist letter to

Defendants notifying them of their illegal conduct. The letter advised Defendants that they were

infringing on the Otter Trademarks, tortiously interfering with Otter’s contracts, and causing

harm to Otter. The letter demanded that Defendants immediately cease selling products bearing

the Otter Trademarks.




                                                32
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 33 of 58




         156.   Defendants did not reply to this letter and continued to offer products bearing the

Otter Trademarks on the “AlphaDailyDeals” storefront.

         157.   On or about November 14, 2018, counsel for Otter sent a second cease and desist

letter to Defendants. The letter notified Defendants that Otter was preparing a lawsuit against

them and that they were under an obligation to preserve all documents and information regarding

their acquisition and sale of products bearing the Otter Trademarks. The letter further notified

Defendants that they were injuring Otter in Colorado through their illegal actions and that they

would be subject to personal jurisdiction in Colorado if they continued to engage in their

conduct.

         158.   Defendants did not reply to this letter and continued to offer products bearing the

Otter Trademarks on the “AlphaDailyDeals” storefront.

         159.   On or about November 29, 2018, Otter discovered Defendants listing products

bearing the Otter Trademarks on the “AlphaDailyDeals” storefront on Walmart.

         160.   On or about December 6, 2018, counsel for Otter sent Defendants another cease

and desist letter. This letter attached a draft complaint and advised Defendants that if they did

not cease their unlawful conduct, Otter would file a lawsuit against them in Colorado Federal

Court.

         161.   Defendants have refused to comply with Otter’s demands and continue to

unlawfully advertise and sell products bearing the Otter Trademarks.

         162.   As discussed above, the products Defendants sell are not genuine Otter Products

and are materially different from genuine Otter Products because they do not come with the




                                                33
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 34 of 58




OtterBox Warranty and are not subject to, interfere with, and do not comply with Otter’s quality

controls.

       163.     By continuing to sell non-genuine products bearing the Otter Trademarks,

Defendants have interfered with Otter’s ability to exercise control over products being sold

bearing the Otter Trademarks.

       164.     Defendants have also misled, and continue to mislead, consumers into believing

they are purchasing genuine Otter Products that come with the OtterBox Warranty when, in fact,

they are not.

       165.     Defendants’ actions infringe on the Otter Trademarks.

       166.     Further, Defendants’ disregard of communications from Otter and continued

selling of non-genuine products, despite being informed of its unlawful conduct, demonstrates

that they are acting intentionally, willfully, and maliciously.

                Defendants Are Tortiously Interfering With Otter’s Agreements
                                With Its Authorized Resellers

       167.     Upon information and belief, Defendants have purchased Otter Products from

Otter’s Authorized Resellers for purposes of reselling them on the Internet.

       168.     The Otter Rules prohibit Otter’s Authorized Resellers from selling Otter Products

to third parties who intend to resell the products.

       169.     Defendants were informed of this prohibition by at least November 5, 2018.

Indeed, the cease and desist letters Otter sent Defendants on November 5, 2018 informed

Defendants that Otter restricts the manner in which Authorized Resellers may sell Otter Products

and that Authorized Resellers may sell Otter Products only to end-user customers through




                                                 34
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 35 of 58




authorized channels and are specifically prohibited from selling products to resellers or any

person or entity they know or have reason to know intends to resell the products.

       170.      Defendants were also informed that by purchasing Otter Products from an

Authorized Reseller for purposes of resale, they were causing a breach of the agreement between

Otter and its Authorized Reseller and interfering with Otter’s agreements and business

relationships.

       171.      Defendants were also advised that if they continued to acquire Otter Products

from Otter’s Authorized Resellers for purposes of resale, they would be liable for tortiously

interfering with Otter’s contracts and/or business relationships.

       172.      Despite being provided this information, upon information and belief, Defendants

have continued to acquire Otter Products from Otter’s Authorized Resellers.

       173.      Upon information and belief, Defendants willfully and knowingly induced

unknown Authorized Resellers to breach their agreements with Otter so that it could acquire

Otter Products and resell them.

                              Otter Has Suffered Significant Harm
                              As A Result Of Defendants’ Conduct

       174.      As set forth above, the unauthorized sale of products bearing the Otter

Trademarks through unauthorized sellers, such as Defendants, has caused significant harm to the

OtterBox and LifeProof brands.

       175.      When a consumer receives a non-genuine, damaged, or poor quality product that

does not come with the OtterBox Warranty from an unauthorized seller, such as Defendants, the

consumer associates that negative experience with Otter. As such, Defendants’ ongoing sale of

unauthorized products bearing the Otter Trademarks harms the OtterBox and LifeProof brands.


                                                 35
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 36 of 58




        176.    Plaintiffs have suffered, and will continue to suffer, significant monetary harm as

a result of Defendants’ actions, including, but not limited to, loss of sales, damage to their

intellectual property, and damage to their existing and potential business relations.

        177.    Plaintiffs have suffered, and will continue to suffer, irreparable harm to their

reputation, goodwill, business and customer relationships, intellectual property rights, and brand

integrity.

        178.    Plaintiffs are entitled to injunctive relief because Defendants will continue to

unlawfully sell Otter Products and infringe on the Otter Trademarks, causing continued

irreparable harm to Plaintiffs’ reputation, goodwill, relationships, intellectual property, and brand

integrity.

        179.    Defendants’ conduct was knowing, intentional, willful, malicious, wanton, and

contrary to law.

        180.    Defendants’ willful violations of the Otter Trademarks and continued pattern of

misconduct demonstrate intent to harm Plaintiffs.

                                   FIRST CAUSE OF ACTION
                                     Trademark Infringement
                                15 U.S.C. §§ 1114 and 1125(a)(1)(a)

        181.    Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        182.    Plaintiffs are the owners of the Otter Trademarks.

        183.    Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

        184.    The Otter Trademarks are valid and subsisting trademarks in full force and effect.


                                                 36
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 37 of 58




        185.    Defendants willfully and knowingly used, and continue to use, the Otter

Trademarks in interstate commerce for purposes of selling products bearing the Otter

Trademarks on the Internet without Plaintiffs’ consent.

        186.    The products Defendants sell bearing the Otter Trademarks are not authorized for

sale by Plaintiffs.

        187.    The products Defendants sell bearing the OtterBox Trademarks do not come with

the OtterBox Warranty.

        188.    Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

        189.    Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

        190.    Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

        191.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

not abide by, and interfere with Otter’s quality controls and customer service requirements.

        192.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

quality controls and customer service requirements, the products Defendants sell are materially

different from genuine Otter Products.

        193.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s




                                                37
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 38 of 58




quality controls and customer service requirements, the products Defendants sell are not genuine

Otter Products.

       194.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

interferes with Otter’s quality controls and ability to exercise quality control over products

bearing the Otter Trademarks.

       195.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer come with the OtterBox Warranty and are subject to and abide by Otter’s

quality controls when, in fact, they do not.

       196.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are genuine Otter Products when, in fact, they are not.

       197.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

when, in fact, they are not.

       198.    Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

business relationships.

       199.    As a proximate result of Defendants’ actions, Plaintiffs have suffered, and

continue to suffer immediate and irreparable harm. Plaintiffs have also suffered, and continue to




                                                38
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 39 of 58




suffer, damages, including, but not limited to, loss of business, goodwill, reputation, and profits

in an amount to be proven at trial.

          200.   Plaintiffs are entitled to recover their damages caused by Defendants’

infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

infringing sales and unjust enrichment.

          201.   Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

have no adequate remedy at law for Defendants’ infringement and unless Defendants are

permanently enjoined, Plaintiffs will suffer irreparable harm.

          202.   Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Otter Trademarks.

                                 SECOND CAUSE OF ACTION
                                      False Advertising
                                   15 U.S.C. § 1125(a)(1)(b)

          203.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

          204.   Otter is the owner of the OtterBox Trademarks.

          205.   Otter has registered the OtterBox Trademarks with the United States Patent and

Trademark Office.

          206.   The OtterBox Trademarks are valid and subsisting trademarks in full force and

effect.




                                                 39
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 40 of 58




       207.    Through their Amazon and Walmart storefronts, Defendants have willfully and

knowingly used, and continue to use, the OtterBox Trademarks in interstate commerce for

purposes of advertising, promoting, and selling OtterBox Products without Otter’s consent.

       208.    Defendants’ advertisements and promotions of their products unlawfully using the

OtterBox Trademarks have been disseminated to the relevant purchasing public.

       209.    Defendants have used, and continue to use, the OtterBox Trademarks to falsely

advertise that the products they sell, including, but not limited to, falsely advertising that the

products they sell come with the OtterBox Warranty when, in fact, they do not.

       210.    OtterBox Products purchased from Otter and its Authorized Resellers who

comply with Otter’s quality controls come with the OtterBox Warranty.

       211.    Otter cannot exercise its quality controls over products sold by unauthorized

sellers, such as Defendants. As such, products bearing the OtterBox Trademarks that are sold by

unauthorized sellers who do not comply with Otter’s quality controls do not come with the

OtterBox Warranty.

       212.    The products Defendants sell bearing the OtterBox Trademarks are not authorized

for sale by Otter.

       213.    The products Defendants sell bearing the OtterBox Trademarks do not come with

the OtterBox Warranty.

       214.    Defendants falsely advertise that the products they sell bearing the OtterBox

Trademarks come with the OtterBox Warranty.          As discussed above, Defendants’ product

listings specifically state they come with the OtterBox Warranty. Defendants also advertise that

the products they sell are “New” products that come with the OtterBox Warranty.



                                               40
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 41 of 58




        215.    This representation is false because the products Defendants sell bearing the

OtterBox Trademarks do not come with the OtterBox Warranty.

        216.    Defendants’ use of the OtterBox Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the OtterBox Trademarks misrepresents the

nature, characteristics, qualities, and origin of Defendants’ products because it suggests that the

products come with the OtterBox Warranty when, in fact, they do not.

        217.    Defendants’ use of the OtterBox Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the OtterBox Trademarks is likely to cause

confusion, cause mistake, or deceive because it suggests that the products Defendants offer for

sale are genuine and authentic OtterBox Products that come with the OtterBox Warranty when,

in fact, they are not.

        218.    Defendants’ use of the OtterBox Trademarks in connection with the unauthorized

advertising, promotion, and sale of products bearing the OtterBox Trademarks is likely to cause

confusion, cause mistake, or deceive because it suggests that the products Defendants offer for

sale are sponsored, authorized, or otherwise connected with Otter when, in fact, they are not.

        219.    Defendants’ unauthorized and deceptive use of the OtterBox Trademarks is

material and likely to influence customers to purchase the products they sell, as consumers are

likely to believe that products Defendants advertise using the OtterBox Trademarks are genuine

OtterBox Products that come with the OtterBox Warranty when, in fact, they do not.

        220.    Defendants’ unauthorized use of the OtterBox Trademarks in advertising, and

otherwise, infringes on the OtterBox Trademarks.




                                                41
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 42 of 58




         221.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

trial.

         222.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

OtterBox Trademarks and disgorge Defendants’ profits from their willfully infringing sales and

unjust enrichment.

         223.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

enjoined, Otter will suffer irreparable harm.

         224.   Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the OtterBox Trademarks.

                                 THIRD CAUSE OF ACTION
                                     Unfair Competition
                                     15 U.S.C. § 1125(a)

         225.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

         226.   Plaintiffs are the owners of the Otter Trademarks.

         227.   Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

         228.   The Otter Trademarks are valid and subsisting trademarks in full force and effect.




                                                42
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 43 of 58




       229.     Defendants have willfully and knowingly used, and continue to use, the Otter

Trademarks in interstate commerce for purposes of selling Otter Products without Otter’s

consent.

       230.     The products Defendants advertise and sell bearing the Otter Trademarks are not

authorized for sale by Otter.

       231.     The products Defendants advertise and sell bearing the OtterBox Trademarks do

not come with the OtterBox Warranty.

       232.     Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

       233.     Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

       234.     Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

       235.     The products Defendants advertise and sell bearing the Otter Trademarks are not

subject to, do not abide by, and interfere with Otter’s quality controls and customer service

requirements.

       236.     Because the products Defendants advertise and sell bearing the Otter Trademarks

do not come with the OtterBox Warranty, and are not subject to, do not abide by, and interfere

with Otter’s quality controls and customer service requirements, the products Defendants sell are

materially different from genuine Otter Products.

       237.     Because the products Defendants advertise and sell bearing the Otter Trademarks

do not come with the OtterBox Warranty, and are not subject to, do not abide by, and interfere



                                                43
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 44 of 58




with Otter’s quality controls and customer service requirements, the products Defendants

advertise and sell are not genuine Otter Products.

       238.    Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks interferes with Otter’s quality controls and ability to exercise quality control over

products bearing the Otter Trademarks.

       239.    Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

suggests that the products Defendants offer come with the OtterBox Warranty and are subject to

and abide by Otter’s quality controls when, in fact, they are not.

       240.    Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

suggests that the products Defendants advertise and offer for sale are genuine Otter Products

when, in fact, they are not.

       241.    Defendants’ unauthorized advertisement and sale of products bearing the Otter

Trademarks is likely to cause confusion, cause mistake, or deceive consumers because it

suggests that the products Defendants advertise and offer for sale are sponsored by, authorized

by, or otherwise connected with Otter when, in fact, they are not.

       242.    Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

business relationships.




                                                 44
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 45 of 58




          243.     As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

proven at trial.

          244.     Plaintiffs are entitled to recover their damages caused by Defendants’

infringement of the Otter Trademarks and disgorge Defendants’ profits from their willfully

infringing sales and unjust enrichment.

          245.     Plaintiffs are entitled to injunctive relief under 15 U.S.C. § 1116 because they

have no adequate remedy at law for Defendants’ infringement and unless Defendants are

permanently enjoined, Plaintiffs will suffer irreparable harm.

          246.     Plaintiffs are entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the Otter Trademarks.

                                   FOURTH CAUSE OF ACTION
                                       Trademark Dilution
                                       15 U.S.C. § 1125(c)

          247.     Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

          248.     Otter is the owner of the OtterBox Trademarks.

          249.     Otter has registered the OtterBox Trademarks with the United States Patent and

Trademark Office.

          250.     The OtterBox Trademarks are valid and subsisting trademarks in full force and

effect.




                                                   45
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 46 of 58




       251.    Otter filed the OTTERBOX® trademark in April 2009, and it was registered in

May 2010. Otter has actively, continuously, and exclusively used the OTTERBOX® trademark

since that time.

       252.    Otter has expended substantial time, effort, money, and resources advertising and

promoting OtterBox Products with the OTTERBOX® trademark.

       253.    Otter markets, advertises, and sells products using the OTTERBOX® trademark

throughout the United States.

       254.    The OTTERBOX® trademark is the means by which OtterBox Products are

distinguished from others in the marketplace.

       255.    The OtterBox name, brand, and image is well-recognized by consumers

throughout the United States for Otter’s mobile device cases and accessories, and outdoor

products.

       256.    Consumers recognize and associate the OtterBox name with quality.

       257.    Otter has implemented legitimate and substantial quality controls that it requires

all of its Authorized Resellers to follow to protect the OtterBox name and brand.

       258.    Because of the quality, durability, and dependability of OtterBox Products and

Otter’s use of the OTTERBOX® trademark, consumers trust the OtterBox name and OtterBox

Products.

       259.    As a result of Otter’s long, continuous, and exclusive use of the OTTERBOX®

Trademark, the OTTERBOX® Trademark has acquired a secondary meaning associated by

consumers and the public.




                                                46
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 47 of 58




       260.    Otter is widely recognized as the designated source of goods bearing the

OTTERBOX® Trademark.

       261.    For these reasons, since at least 2009, the OTTERBOX® Trademark has been

famous, distinctive, and a widely recognized mark by the consuming public.

       262.    After the OTTERBOX® Trademark became famous, Defendants willfully and

knowingly used, and continue to use, the OTTERBOX® Trademark in commerce for purpose of

selling products on the Internet without Otter’s consent.

       263.    The products Defendants sell bearing the OTTERBOX® Trademark do not come

with the OtterBox Warranty and are not subject to, do not abide by, and interfere with Otter’s

quality controls.

       264.    The products Defendants sell bearing the OTTERBOX® Trademark are

materially different from genuine OtterBox Products sold by Otter and its Authorized Resellers.

       265.    Because the products Defendants sell do not come with the OtterBox Warranty

and are not subject to, do not abide by, and interfere with Otter’s quality controls, consumers

who purchase products from Defendants are more likely to receive a poor quality, damaged, or

defective product and are more likely to have an unsatisfactory customer experience.

       266.    Consumers who receive poor quality products that do not come with the OtterBox

Warranty from Defendants associate that negative experience with Otter and the OTTERBOX®

trademark.

       267.    Consumers who receive such products from Defendants submit negative online

reviews disparaging Otter and the OTTERBOX® trademark. These negative reviews influence




                                                47
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 48 of 58




other consumers and cause them to become less likely to purchase OtterBox Products and cause

them to become less likely to trust products bearing the OTTERBOX® trademark.

         268.   As a result, Defendants’ unauthorized and willful use of the OTTERBOX®

trademark has tarnished and diluted the OTTERBOX® trademark.

         269.   As a proximate result of Defendants’ actions, Otter has suffered, and will continue

to suffer, damage to its business, goodwill, reputation, and profits in an amount to be proven at

trial.

         270.   Otter is entitled to recover its damages caused by Defendants’ infringement of the

OTTERBOX® Trademark and disgorge Defendants’ profits from their willfully infringing sales

and unjust enrichment.

         271.   Otter is entitled to injunctive relief under 15 U.S.C. § 1116 because it has no

adequate remedy at law for Defendants’ infringement and unless Defendants are permanently

enjoined, Otter will suffer irreparable harm.

         272.   Otter is entitled to enhanced damages and attorneys’ fees under 15 U.S.C.

§ 1117(a) because Defendants willfully, intentionally, maliciously, and in bad faith infringed on

the OTTERBOX® Trademark.

                                   FIFTH CAUSE OF ACTION
                                Common Law Trademark Infringement

         273.   Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

         274.   Plaintiffs are the owners of the Otter Trademarks.




                                                48
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 49 of 58




       275.      Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

       276.      The Otter Trademarks are valid and subsisting trademarks in full force and effect.

       277.      The Otter Trademarks are distinctive and widely recognized by the consuming

public. Otter Products are sold and purchased through Otter’s Authorized Resellers throughout

the United States, including Colorado.

       278.      Otter is widely recognized as the designated source of goods bearing the Otter

Trademarks.

       279.      Defendants willfully and knowingly used, and continue to use, the Otter

Trademarks in interstate commerce for purposes of selling Otter Products on the Internet without

Otter’s consent.

       280.      The products Defendants sell bearing the Otter Trademarks are not authorized for

sale by Otter.

       281.      The products Defendants sell bearing the OtterBox Trademarks do not come with

the OtterBox Warranty.

       282.      Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

       283.      Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

       284.      Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.




                                                 49
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 50 of 58




       285.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

not abide by, and interfere with Otter’s quality controls and customer service requirements.

       286.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the Otter Warranty, and are not subject to, do not abide by, and interfere with Otter’s quality

controls and customer service requirements, the products Defendants sell are materially different

from genuine Otter Products.

       287.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

quality controls and customer service requirements, the products Defendants sell are not genuine

Otter Products.

       288.    Defendants’ unauthorized sale of products bearing the Otter Trademarks

interferes with Otter’s quality controls and ability to exercise quality control over products

bearing the Otter Trademarks.

       289.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer come with the OtterBox Warranty and are subject to and abide by Otter’s

quality controls when, in fact, they do not.

       290.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products

Defendants offer for sale are genuine Otter Products when, in fact, they are not.

       291.    Defendants’ unauthorized sale of products bearing the Otter Trademarks is likely

to cause confusion, cause mistake, or deceive consumers because it suggests that the products



                                                50
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 51 of 58




Defendants offer for sale are sponsored by, authorized by, or otherwise connected with Otter

when, in fact, they are not.

        292.       Defendants’ unauthorized use of the Otter Trademarks has infringed upon and

materially damaged the value of the Otter Trademarks and caused significant damage to Otter’s

business relationships.

        293.       As a proximate result of Defendants’ actions, Plaintiffs have suffered, and will

continue to suffer, damage to their business, goodwill, reputation, and profits in an amount to be

proven at trial.

        294.       Plaintiffs are entitled to recover exemplary damages because Defendants have

acted with fraud, malice, and willful and wanton conduct.

                                SIXTH CAUSE OF ACTION
               Deceptive Trade Practices Under Colo. Rev. Stat. § 6-1-101 et seq.

        295.       Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        296.       Plaintiffs are the owners of the Otter Trademarks.

        297.       Plaintiffs have registered the Otter Trademarks with the United States Patent and

Trademark Office.

        298.       The Otter Trademarks are valid and subsisting trademarks in full force and effect.

        299.       Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce in connection with the sale and advertising of products without Otter’s consent.

        300.       The products Defendants advertise and sell bearing the Otter Trademarks are not

authorized for sale by Otter.




                                                   51
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 52 of 58




       301.    The products Defendants sell bearing the OtterBox Trademarks do not come with

the OtterBox Warranty.

       302.    Otter has established and implemented legitimate and substantial quality controls

that genuine Otter Products must comply with.

       303.    Otter abides by these quality controls and requires all of its Authorized Resellers

to abide by these quality controls.

       304.    Otter’s quality controls are material, as they protect consumers and prevent them

from receiving poor quality, damaged, and defective products.

       305.    The products Defendants sell bearing the Otter Trademarks are not subject to, do

not abide by, and interfere with Otter’s quality controls and customer service requirements.

       306.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

quality controls and customer service requirements, the products Defendants sell are materially

different from genuine Otter Products.

       307.    Because the products Defendants sell bearing the Otter Trademarks do not come

with the OtterBox Warranty, and are not subject to, do not abide by, and interfere with Otter’s

quality controls and customer service requirements, the products Defendants sell are not genuine

Otter Products.

       308.    Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce and in the course of their business to pass off their goods as those of Otter.




                                                52
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 53 of 58




       309.    Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce and in the course of their business, to make false representations as to source,

sponsorship, approval and/or certification of their products.

       310.    Defendants knowingly used, and continue to use, the Otter Trademarks in

commerce and in the course of their business, to make false representations as to their affiliation,

connection, or association with or certification by Otter.

       311.    Defendants’ use of the Otter Trademarks in connection with the unauthorized sale

and advertising of products is likely to cause confusion, cause mistake, or deceive an appreciable

number of ordinarily prudent purchasers as to the affiliation, connection, association,

sponsorship or approval of Otter because it suggests that the products Defendants offer for sale

originate from, or are sponsored, authorized, or otherwise connected with Otter.

       312.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks in advertising constitute unfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of trade or commerce in violation of the Colorado Consumer Protection Act, Colo. Rev.

Stat. § 6-1-101, et seq.

       313.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks in advertising materially damages the value of the

Otter Trademarks and causes significant damages to Otter’s business relations.

       314.    Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks in the course of their business, vocation, or occupation




                                                 53
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 54 of 58




constitute unfair, deceptive, and unlawful trade practices in violation of the Colorado Consumer

Protection Act, Colo. Rev. Stat. § 6-1-101 et seq.

        315.     Defendants’ unauthorized sale of products bearing the Otter Trademarks, and

unauthorized use of the Otter Trademarks significantly impacts the public as actual or potential

consumers of Otter Products.

        316.     Plaintiffs have been damaged in the course of their business by Defendants’

unfair, deceptive, and unlawful trade practices.

        317.     Defendants have acted in bad faith and engaged in fraudulent, willful, knowing,

and intentional conduct.

        318.     Plaintiffs are entitled to recover damages, treble damages, and reasonable

attorneys’ fees and costs pursuant to Colo. Rev. Stat. § 6-1-113.

        319.     Plaintiffs are entitled to recover exemplary damages because Defendants have

acted with fraud, malice, and willful and wanton conduct.

                                SEVENTH CAUSE OF ACTION
                   Tortious Interference with Contract and Business Relations

        320.     Plaintiffs hereby incorporate the allegations contained in the foregoing Paragraphs

as if fully set forth herein.

        321.     Otter has entered into agreements with Authorized Resellers to sell Otter

Products.      These agreements and the Otter Rules specifically prohibit Otter’s Authorized

Resellers from selling Otter Products to third parties, such as Defendants, for purposes of resale.

        322.     Defendants knew that Otter’s agreements with its Authorized Resellers prohibit

Otter’s Authorized Resellers from selling Otter Products to third parties, such as Defendants, for

purposes of resale.


                                                   54
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 55 of 58




       323.    Defendants were provided notice of this prohibition by at least November 5, 2018,

through the cease and desist letter they received from Otter.

       324.    Despite having knowledge of this prohibition, Defendants knowingly and

willfully interfered with the Otter Rules and the agreements between Otter and its Authorized

Resellers by inducing Otter’s Authorized Resellers to breach their agreements and sell product to

Defendants so they could resell them on the Internet.

       325.    After being notified of this prohibition, Defendants continued to acquire products

from Otter’s Authorized Resellers for purposes of selling them on the Internet.

       326.    Defendants acted with a wrongful purpose by acquiring Otter Products from

Authorized Resellers for the purpose of reselling those products on the Internet in violation of

the Otter Rules and Otter’s agreements with its Authorized Resellers.

       327.    Defendants’ actions have caused injury to Otter for which Otter is entitled to

compensatory damages in an amount to be proven at trial.

       328.    Otter is entitled to recover exemplary damages because Defendants have acted

with fraud, malice, and willful and wanton conduct.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment as follows:

       A.      Judgment in favor of Plaintiffs and against Defendants in an amount to be

determined at trial including, but not limited to, compensatory damages, statutory damages,

treble damages, restitution, including disgorgement of profits, punitive damages, and pre-

judgment and post-judgment interest, as permitted by law;




                                                55
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 56 of 58




       B.      That a permanent injunction be issued enjoining Defendants and any employees,

agents, servants, officers, representatives, directors, attorneys, successors, affiliates, assigns, any

and all other entities owned or controlled by Defendants, and all of those in active concert and

participation with Defendants (the “Enjoined Parties”) as follows:

               i)      Prohibiting the Enjoined Parties from advertising or selling, via the

                       Internet or otherwise, all Otter Products;

               ii)     Prohibiting the Enjoined Parties from using the Otter Trademarks in any

                       manner, including advertising on the Internet;

               iii)    Prohibiting     the   Enjoined     Parties    from    importing,     exporting,

                       manufacturing, producing, distributing, circulating, selling, offering to

                       sell, advertising, promoting, or displaying any and all Otter Products as

                       well as any products bearing the Otter Trademarks;

               iv)     Prohibiting the Enjoined Parties from disposing of, destroying, altering,

                       moving, removing, concealing, or tampering with any records related to

                       any products sold by them which contain the Otter Trademarks including:

                       invoices, correspondence with vendors and distributors, bank records,

                       account books, financial statements, purchase contracts, sales receipts, and

                       any other records that would reflect the source of the products that

                       Defendants have sold bearing this trademark;

               v)      Requiring the Enjoined Parties to take all action to remove from the

                       Enjoined Parties’ websites any reference to any Otter Products, or the

                       Otter Trademarks;



                                                  56
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 57 of 58




                vi)     Requiring the Enjoined Parties to take all action, including but not limited

                        to, requesting removal from the Internet search engines (such as Google,

                        Yahoo!, and Bing), to remove from the Internet any uses of the Otter

                        Trademarks which associate Otter Products or the Otter Trademarks with

                        the Enjoined Parties or the Enjoined Parties’ website;

                vii)    Requiring the Enjoined Parties to take all action to remove unauthorized

                        uses of the Otter Trademarks from the Internet, including from the website

                        www.amazon.com and www.walmart.com;

        C.      An award of attorneys’ fees, costs, and expenses;

        D.      Such other and further relief as the Court deems just, equitable and proper.


                                         JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues so triable.




                                                 57
Case 1:19-cv-00028-MEH Document 1 Filed 01/04/19 USDC Colorado Page 58 of 58




Dated this 4th day of January 2019.


                                       Respectfully submitted,

                                       s/Martha L. Fitzgerald
                                       Martha L. Fitzgerald, #14078
                                       Brownstein Hyatt Farber Schreck, LLP
                                       410 Seventeenth Street, Suite 2200
                                       Denver, Colorado 80202-4432
                                       Phone: (303) 223-1472
                                       Email: mfitzgerald@bhfs.com

                                       Tyler B. Pensyl (Ohio Bar. No. 0080649)
                                       Arryn K. Miner (Ohio Bar No. 0093909)
                                       Vorys, Sater, Seymour and Pease LLP
                                       52 East Gay Street
                                       Columbus, Ohio 43216
                                       Phone: (614) 464-6334
                                       Facsimile: (614) 719-5072
                                       Email: tbpensyl@vorys.com
                                              akminer@vorys.com

                                       Counsel for Plaintiffs Otter Products, LLC and
                                       TreeFrog Developments, Inc.


Plaintiffs’ Address:
OtterProducts, LLC
209 South Meldrum St.
Fort Collins, CO 80521

TreeFrog Developments, Inc.
209 South Meldrum St.
Fort Collins, CO 80521




                                      58
